department of the treasury internal_revenue_service washington d c may uniform issue list and se’t ep raf legend taxpayer a ira b financial_institution c pian d financial_institution e plan f financial_institution g account h financial_institution financial_institution j individual k company l amount amount amount amount i dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional information dated april and from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 and sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a was age at the time of the distributions of amount from ira b amount from plan d and amount from plan f collectively amount taxpayer a asserts that her failure to accomplish a rollover of amount sec_1 and within the 60-day period prescribed by sec_408 and sec_402 respectively of the code was due to her depressed condition following the death of her spouse which adversely impacted her ability to manage her financial affairs in addition taxpayer a asserts that her failure to accomplish a rollover of amount within the 60-day period prescribed by sec_402 was due to an error by a financial_institution amount remains in account h and has not been used for any purpose taxpayer a is the surviving_spouse of individual k who maintained ira b with financial_institution c an individual_retirement_annuity under sec_408 of the code and participated in plans d and f cash or deferred arrangements under sec_401 of the code with financial institutions e and g respectively individual k died on date as beneficiary of ira b plan d and plan f taxpayer a received distributions of amount amount and amount on date date and date respectively on date amount was transferred directly into a non-ira account with financial_institution c on date amount was deposited into account h a non-ira account with financial_institution on date taxpayer a received a check totaling amount which was endorsed on date through financial_institution j into account h with financial_institution on date taxpayer a received a check totaling amount which was deposited on date into account h with financial_institution i at the time of the distributions taxpayer a was under severe stress from the loss of her husband she attempted to handle her deceased husband’s estate and financial affairs she does not recall the plan administrators advising her that she was eligible to roll over amount and to an ira her personal financial advisor at financial_institution g had resigned and she was not familiar with her replacement as a result taxpayer a did not know where to seek financial advice in february of taxpayer a's certified_public_accountant informed zvuels oug sake her of her eligibility to rollover amount sec_1 and to an ira in march of taxpayer a met with her new financial advisor to discuss the possible rollover of amount sec_1 and however she was informed she could not deposit amount sec_1 and into an ira because the 60-day rollover period had expired on date taxpayer a received a check totaling amount from plan f on date she met with a financial consultant with company l the consultant concluded that since the 60-day rollover period for amount sec_1 and had already expired amount was ineligible to be rolled over the ruling_request is accompanied by a letter from company l declaring they provided taxpayer a with incorrect information regarding her eligibility to roll over amount based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 and sec_402 of the code with respect to the distributions of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 of the code provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer is consistent with her assertion that her failure to accomplish a timely rollover of amount was caused by the combined effects of her inability to manage her financial affairs following the death of her spouse and an error by a financial_institution therefore pursuant to sec_408 and sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b amount from plan d and amount from plan f amount and taxpayer is granted a period of days from the issuance of this letter_ruling to contribute amount into a rollover ira provided all other requirements of sec_408 and sec_402 of the code except the 60-day requirement are met with respect to such contributions amount will be considered a rollover_contribution within the meaning of sec_408 and sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact if you wish to inquire about i d at sincerely yours c bts a ckbhw manager employee_plans technical group cc enclosures deleted copy of this letter notice of intention to disclose notice
